Citation Nr: 1753260	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  12-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for status post left little toe arthrotomy.

2.  Entitlement to an initial compensable disability rating for left elbow epicondylitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to February 2010.
This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, granting service connection for status post left little toe arthrotomy and left elbow epicondylitis, among other issues.  Noncompensable (0 percent) evaluations were assigned, effective as of February 26, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Board notes that this matter was previously remanded in May 2017 to afford the Veteran a new VA examination to assess the current severity of his service-connected status post left little toe arthrotomy and left elbow epicondylitis.  Review of the record indicates that a VA examination was scheduled for August 7, 2017; however, the Veteran failed to appear.  In September 2017, the Veteran contacted the AOJ, by phone, to assert an inability to attend the previously scheduled examination due to work commitments.  He also requested to reschedule the examination for an appropriate date and time in October 2017.  There is no indication that the examination was rescheduled.   In an Appellate Brief, dated October 2017, the Veteran acknowledged a missed call from the AOJ regarding examination scheduling.  He contends, however, that the representative did not leave a message or request a follow-up call.  Further, the Veteran asserts that he remains interested in appearing for a new examination as doing so will aid in the Board's consideration of his claims on appeal. 

The Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2017); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, the Court has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened.  Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  It is also noted, however, that "the duty to assist is not a one-way street."  See Woody. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran is obliged to cooperate in the development of his pending claim, to include keeping the VA apprised as to any changes which impact the adjudication process.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board acknowledges the Veteran's prior statements indicating that his left toe and left elbow have worsened and that more than seven years has elapsed since the previous VA examinations.  It also recognizes that a new VA examination is necessary to determine the current severity of his service-connected status post left little toe arthrotomy and left elbow epicondylitis.  However, the Board also notes that the Veteran is expected to attend any scheduled examinations.  He is also obliged to notify the AOJ of any factors or issues which require consideration in scheduling a new examination.  The Veteran is, therefore, notified that he is expected to attend any future scheduled examinations unless there is a showing of good cause.

In light of the foregoing, the AOJ is directed to document all attempts to contact the Veteran regarding examination scheduling and associate all related communications with the claims file.

The Board notes, that when a Veteran, without good cause, fails to report for an examination scheduled in conjunction with the claim for increase, the claim for increase shall be denied.  See 38 C.F.R. § 3.655 (b) (2017).
Accordingly, the case is REMANDED for the following action:

1.  An additional attempt to schedule the Veteran for a VA examination to assess the current severity of his service-connected status post left little toe arthrotomy and left elbow epicondylitis should be made.  If the Veteran fails to appear for any scheduled examination without showing good cause, the AOJ should associate with the claims file details of all attempts taken to schedule the Veteran for the requested examination(s).  

All indicated diagnostic tests and studies must be accomplished, including range of motion testing, and all pertinent symptomatology and findings should be reported in detail. 

The examiner should also describe in detail all occupational or functional impairment suffered by the Veteran as a result of the previously noted disabilities.  

A complete rationale for all opinions expressed should also be provided.  If any opinion cannot be provided without resort to mere speculation, the examiner should fully explain why this is the case and identify what, if any, additional evidence or information would allow for a more definitive opinion.  

2.  Thereafter, re-adjudicate the Veteran's claims of entitlement to compensable initial disability ratings for status post left little toe arthrotomy and left elbow epicondylitis. If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and an adequate opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




